[Cite as State v. Dantzler, 2015-Ohio-3641.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                   :
                                                                    Nos. 14AP-907
                 Plaintiff-Appellee,             :              (C.P.C. No. 14CR-1168)

v.                                               :                  and   14AP-908
                                                                (C.P.C. No. 12CR-5829)
Jonathan M. Dantzler, Jr.,                       :
                                                             (REGULAR CALENDAR)
                 Defendant-Appellant.            :



                                          D E C I S I O N

                                    Rendered on September 8, 2015


                 Ron O'Brien, Prosecuting Attorney, and Barbara A.
                 Farnbacher, for appellee.

                 Brian J. Rigg, for appellant.

                 APPEALS from the Franklin County Court of Common Pleas

HORTON, J.
        {¶ 1} Defendant-appellant, Jonathan M. Dantzler, Jr., appeals from a judgment
of the Franklin County Court of Common Pleas finding him guilty, pursuant to a jury
verdict, of three counts of aggravated murder, three counts of murder, two counts of
aggravated robbery, one count of aggravated burglary, and one count of felonious
assault, all with specifications, as well as one count of tampering with evidence. Because
(1) trial counsel did not render constitutionally ineffective assistance, and (2) both
sufficient evidence and the manifest weight of the evidence support defendant's
convictions, we affirm.
I. PROCEDURAL HISTORY AND FACTS
        {¶ 2} On September 17, 2012, in case No. 12CR-5829, a grand jury indicted
defendant on two counts of aggravated robbery, felonies of the first degree, one count of
Nos. 14AP-907 & 14AP-908                                                                  2


aggravated burglary, a felony of the first degree, two counts of aggravated murder,
unclassified felonies, two counts of murder, unclassified felonies, one count of
attempted murder, a felony of first degree, and two counts of felonious assault, felonies
of the second degree, all carrying firearm and criminal gang specifications, and one
count of tampering with evidence, a felony of the third degree. On January 10, 2014, the
victim of the alleged attempted murder passed away. As a result, in case No. 14CR-1168,
the grand jury further indicted defendant on one count of aggravated murder and one
count of murder, both unclassified felonies, containing firearm and criminal gang
specifications. Defendant pled not guilty to all of the charges. The state filed a motion to
join the two cases, which the trial court granted.
       {¶ 3} The various charges concerned two incidents: a shooting incident which
occurred on October 30, 2012, at 1810 Gault Street, and a shooting incident which
occurred on November 5, 2012, at 1244 Atcheson Street, both in Columbus, Ohio.
       A. The Gault Street Incident
       {¶ 4} On October 30, 2012, Officer Travis Turner responded to a dispatch call
regarding a shooting at 1810 Gault Street. A "panicked, stressed out," Tanish McGrapth
tried to open the door of the residence for Officer Turner, but a body was blocking the
doorway. (Tr. 24.) Officer Turner had to "use force to open the door." (Tr. 24.) Once
inside, Officer Turner discovered a seriously injured female, later identified as Theresa
Cooper, sitting in a chair. The individual on the floor, later identified as Marcus
Leonard, was dead.
       {¶ 5} McGrapth explained that she lived at 1810 Gault Street with Leonard and
Cooper at the time of the incident, and stated that the occupants all sold heroin out of
the residence. McGrapth stated that, on October 30, 2012, their neighbor, Mary Page,
knocked on the door and asked to buy some drugs. Cooper answered the door, told Page
no and tried to shut the door, but Page put her foot in the doorway to prevent Cooper
from closing it. At that point, the "door flew open, and a gun came through the door."
(Tr. 72.) McGrapth "ducked" and crawled into the kitchen; she was not shot. (Tr. 72.)
Although she heard numerous gunshots, McGrapth did not see the shooter. As a result
of this incident, Leonard died instantly from the gunshot wounds he sustained. Cooper
suffered a gunshot wound to her back and remained in a paraplegic state for nearly one
Nos. 14AP-907 & 14AP-908                                                                3


year, until she succumbed to her injuries and passed away. Cooper's official cause of
death was "[c]omplications of gunshot wound to the chest." (Tr. 378.)
       {¶ 6} Page explained that, on October 30, 2012, Dante, a local crack cocaine
dealer, came to her residence and asked her if she wanted to make some money. She
said she did, and left her house and got into Dante's car. Two men were already in the
car with Dante, they were introduced to Page as "Twice" and "Baby Jesus." Page
identified defendant as being the individual introduced to her as Baby Jesus. The men
told Page that they just needed her to knock on the door of 1810 Gault Street, and
defendant gave Page two rocks of crack cocaine for her services. As they were in the car,
Page overheard Twice talking on his phone saying, "[w]e better go rob this [n-word] for
these bands * * * he got all this money." (Tr. 105.) Page stated that defendant was
present in the car as Twice made these statements.
       {¶ 7}   Dante drove to Gault Street and remained in the car as Page, Twice, and
defendant approached the apartment. Page stated that defendant and Twice stood up
against the wall, both with "guns in their hand," as she "knocked on the door." (Tr. 107.)
After Page was unsuccessful in gaining entry into the apartment, Twice "pushed the
door all the way open." (Tr. 108.) Page "ducked up under and went out the door," as
both defendant and Twice "went in and started shooting." (Tr. 108.) Page stated that
after Twice and defendant entered the Gault Street residence, she "just heard firing after
that, just loud gun firing." (Tr. 108.)
       {¶ 8} Detective Robert Conner was the lead detective on the Gault Street
homicides, and he interviewed defendant regarding the incident. Defendant told
Detective Conner that he went to Gault Street with Dante, Page, and another individual
on the day in question "to go buy some dope from the dude" who lived there, but stated
that "it turned ugly." (Tr. 163.) Defendant identified the other individual as "the
shooter." (Tr. 453.) Defendant told Detective Conner that he, Page, and the shooter went
up to the door, but he refused to discuss what happened after Page knocked on the door.
       {¶ 9} In his trial testimony, defendant explained that he was a crack cocaine
dealer, and that he, Twice, and Page went to Gault Street on October 30, 2012 to buy a
large quantity of crack cocaine. Defendant stated that Page and Twice went into the
residence and purchased the drugs with defendant's money. Defendant then stated that
Nos. 14AP-907 & 14AP-908                                                               4


he returned to his residence, so he "could sell [his] crack." (Tr. 429.) Defendant stated
that hours later, Twice contacted him and informed him that the shooting in question
had occurred. Defendant denied having any involvement in the Gault Street shooting.
       B. The Atcheson Street Incident
       {¶ 10} On November 5, 2012, Officer Demetris Ortega responded to a report of a
shooting at 1244 Atcheson Street. When Officer Ortega arrived on the scene, "there was
some chaos, some screaming, and there was a * * * male black laying * * * in front of a
porch, not breathing. Looked like he'd been shot." (Tr. 183.) The shooting victim was
later identified as Malik West. Individuals at the scene told Officer Ortega that an
individual by the street name "Jesus" had shot the victim, and that Jesus had ran
westbound from the scene. (Tr. 184.) Officer Ortega ran westbound in pursuit. As
Officer Ortega ran down the alley, a cable repairman up on a ladder said, " 'Your
suspects ran westbound from here and threw a gun in the trash can,' pointing toward a
trash can." (Tr. 184.) Office Ortega discovered a semiautomatic weapon inside the trash
can.
       {¶ 11} Shawnta Carmichael, a resident of 1244 Atcheson Street, recounted that on
the afternoon of November 5, 2012, she and Malik West were sitting out on the front
porch of her house when defendant and another man approached West. Carmichael
knew defendant, as she had attended high school with him. Carmichael asked the men
"to get off the porch because [her] grandmother was coming." (Tr. 217.) The men then
walked across the street, exchanged some words, and Carmichael saw defendant pull a
gun out and shoot West twice. West attempted to run back up towards the porch, but
collapsed. Defendant ran after West. When defendant reached West, he set his gun
down, and turned West "over and went in his pockets," taking out money and bags of
marijuana. (Tr. 223.) Defendant then fled the scene.
       {¶ 12} Willita Cooksey, Carmichael's mother, also resided at 1244 Atcheson
Street. Cooksey stated that she was inside the house when she heard two gunshots,
followed by Carmichael frantically banging on the door. Upon opening the door,
Cooksey observed West collapse onto the front porch. She then saw defendant run up,
turn West over, rummage through his pockets, and run off with West's cash. Cooksey
told police what she had seen, and identified defendant from a photo lineup as the
Nos. 14AP-907 & 14AP-908                                                                  5


individual who she saw go through West's pockets. West died from the gunshot wound
to his chest. Forensic evidence revealed that the shell casings recovered from the scene
near 1244 Atcheson Street were fired by the gun Officer Ortega found in the trash can.
       {¶ 13} Defendant denied any involvement in the Atcheson Street incident.
       {¶ 14} The jury found defendant guilty of the crimes and specifications charged in
the indictment. The court accepted the jury's verdict, and sentenced defendant to a total
prison term of three life sentences, plus an additional twelve years on the specifications.
II. ASSIGNMENTS OF ERROR
       {¶ 15} Defendant appeals, raising the following assignments of error for our
review:
              [I.] DEFENDANT WAS EFFECTIVELY DENIED HIS
              CONSTITUTIONAL RIGHT TO ASSISTANCE OF COUNSEL
              DUE TO COUNSEL'S FAILURE TO FILE A MOTION TO
              SEVER THE COUNTS OF THE INDICTMENT PURSUANT
              TO CRIM. R. 14.

              [II.] THE VERDICT IS AGAINST THE SUFFICIENCY AND
              MANIFEST WEIGHT OF THE EVIDENCE.

III. FIRST ASSIGNMENT OF ERROR – INEFFECTIVE ASSISTANCE
       {¶ 16} In his first assignment of error, defendant asserts that he was deprived of
his constitutional right to the effective assistance of counsel. Specifically, defendant
asserts that his counsel "was ineffective in abrogating his duty to Defendant by failing to
file a motion to sever the charges of the indictment." (Appellant's Brief, 11-12.)
Defendant contends that "the trial court would have severed the indictment and granted
Defendant two trials and that the resultant outcome of either would have been
different." (Appellant's Brief, 13.)
       {¶ 17} In order to succeed on the claim of ineffective assistance of counsel,
defendant must satisfy a two-prong test. Strickland v. Washington, 466 U.S. 668, 687
(1984). Defendant must show that (1) defense counsel's performance was so deficient
that he was not functioning as the counsel guaranteed under the Sixth Amendment to
the United States Constitution, and (2) that defense counsel's errors prejudiced
defendant, depriving him of a trial whose result is reliable. Id. The failure to make either
showing defeats a claim of ineffective assistance of counsel. State v. Bradley, 42 Ohio
Nos. 14AP-907 & 14AP-908                                                                    6


St.3d 136, 143 (1989), quoting Strickland at 697. Regarding ineffective assistance claims
based on counsel's failure to file a motion, a defendant must show that (1) the motion
would have been granted, and (2) that there was a reasonable probability that the
verdict would have been different had the motion been made. State v. Raver, 10th Dist.
No. 02AP-604, 2003-Ohio-958, ¶ 63.
       {¶ 18} Defendant contends that the joinder of all the offenses was prejudicial and
improperly influenced the jury. Defendant asserts that "[a]dmitting evidence of other
crimes in this instance is unduly cumulative and even if probative * * * the probative
value is certainly outweighed by the threatened prejudice." (Appellant's Brief, 15.)
       {¶ 19} " 'The law favors joining multiple offenses in a single trial under Crim.R.
8(A) if the offenses charged "are of the same or similar character." ' " Raver at ¶ 65,
quoting State v. Lott, 51 Ohio St. 3d 160, 163 (1990), quoting State v. Torres, 66 Ohio
St.2d 340 (1981). If it appears that a defendant would be prejudiced by the joinder, a
trial court may grant a severance under Crim.R. 14. State v. Diar, 120 Ohio St. 3d 460,
2008-Ohio-6266, ¶ 94. " 'A defendant [moving for severance] under Crim.R. 14 has the
burden of affirmatively showing that his rights were prejudiced; he must furnish the
trial court with sufficient information so that it can weigh the considerations favoring
joinder against the defendant's right to a fair trial * * *.' " Raver at ¶ 65, quoting Lott at
163.
       {¶ 20} "[A] defendant is not prejudiced by joinder where the joined offenses are
'simple and direct, so that a jury is capable of segregating the proof required for each
offense.' " State v. Wilson, 2d Dist. No. 20910, 2005-Ohio-6666, ¶ 38, quoting State v.
Fletcher, 2d Dist. No. 2003-CA-62, 2004-Ohio-4517, ¶ 41. See also State v. Torres, 66
Ohio St. 2d 340, 343 (1981). Likewise, severance is not required if the evidence would
have come in as other acts evidence under Evid.R. 404(B). Wilson at ¶ 38. "Thus, when
simple and direct evidence exists, an accused is not prejudiced by joinder regardless of
the nonadmissibility of evidence of these crimes as 'other acts' under Evid.R. 404(B)."
Lott at 163.
       {¶ 21} Additionally, in evaluating counsel's performance, "a court must indulge a
strong presumption that counsel's conduct falls within the wide range of reasonable
professional assistance; that is, the defendant must overcome the presumption that,
Nos. 14AP-907 & 14AP-908                                                                   7


under the circumstances the challenged action 'might be considered sound trial
strategy.' " Strickland at 689, citing Michel v. Louisiana, 350 U.S. 91, 101 (1955). "Trial
strategy, including debatable trial tactics, does not constitute ineffective assistance of
counsel." State v. Benitez, 8th Dist. No. 98930, 2013-Ohio-2334, ¶ 31, citing State v.
Conway, 109 Ohio St. 3d 412, 2006-Ohio-2815, ¶ 111. Indeed, the decision to file a
motion for separate trials or to proceed with the joinder of the offenses may be a matter
of counsel's trial strategy. Benitez at ¶ 31.
       {¶ 22} Here, we find it reasonable to presume that trial counsel's decision not to
file a motion to sever the offenses was trial strategy. Defense counsel could have
reasonably believed that one trial would be the best strategy to try and persuade the jury
to return a verdict of not guilty on all counts of the indictment. Indeed, defendant
presented a common defense to both incidents; that he was not present at either
shooting. If the jury had found defendant credible, it would have been likely to believe
that he was not responsible for either shooting. Conversely, if the cases were tried
separately, defendant risked being acquitted of all charges in one trial, only to be found
guilty and sentenced to life in prison in the other trial. Because the decision not to file a
motion to sever was a reasonable trial strategy, defendant has not established that he
was deprived of the effective assistance of counsel.
       {¶ 23} Moreover, even if defense counsel had moved for severance, the trial court
would have been well within its discretion in maintaining the joinder. The evidence
relating to each incident was simple and direct: the incidents occurred separately,
involved different victims, and different eyewitnesses independently identified
defendant as the shooter at each incident. As such, there was no concern that the jury
would confuse the evidence, and defendant cannot establish that he was prejudiced by
the joinder.
       {¶ 24} While defendant asserts that the evidence was cumulative, there is nothing
in the record suggesting that the jury factored the evidence from the Gault Street
incident in determining defendant's guilt in the Atcheson Street incident, or vise versa.
Both parties asked the jury to deliberate on each count separately, and the judge
instructed the jury to "consider each count and the evidence applicable to each count
separately, and" to state their "finding as to each count uninfluenced by your verdict as
Nos. 14AP-907 & 14AP-908                                                                   8


to any other count." (Tr. 568.) See State v. Garner, 74 Ohio St. 3d 49, 59 (1995) (noting
that "[a] jury is presumed to follow the instructions * * * given it by a trial judge").
       {¶ 25} Based on the foregoing, defendant's first assignment of error is overruled.
IV. SECOND ASSIGNMENT OF ERROR – SUFFICIENCY AND MANIFEST
     WEIGHT
       {¶ 26} In his second assignment of error, defendant argues that "the verdict must
not stand because the weight and sufficiency of the evidence does not support the
finding of guilty to the charges, or the specification." (Appellant's Brief, 19.)
       A. Sufficiency
       {¶ 27} Whether evidence is legally sufficient to sustain a verdict is a question of
law. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). Sufficiency is a test of
adequacy. Id. The evidence is construed in the light most favorable to the prosecution to
determine whether a rational trier of fact could have found the essential elements of the
offense proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259 (1991),
paragraph two of the syllabus; State v. Conley, 10th Dist. No. 93AP387 (Dec. 16, 1993).
When reviewing the sufficiency of the evidence the court does not weigh the credibility
of the witnesses. State v. Yarbrough, 95 Ohio St. 3d 227, 2002-Ohio-2126, ¶ 79.
              1. Aggravated Robberies
       {¶ 28} Defendant was found guilty of two counts of aggravated robbery, both with
firearm and gang specifications. R.C. 2911.01 defines the crime of aggravated robbery,
and provides, in relevant part, that:
              No person, in attempting or committing a theft offense, as defined
              in section 2913.01 of the Revised Code, or in fleeing immediately
              after the attempt or offense, shall do any of the following:

              (1) Have a deadly weapon on or about the offender's person or
              under the offender's control and either display the weapon,
              brandish it, indicate that the offender possesses it, or use it;

              ***

              (3) Inflict, or attempt to inflict, serious physical harm on another.

R.C. 2911.01(A).
Nos. 14AP-907 & 14AP-908                                                               9


      {¶ 29} R.C. 2941.145 imposes a mandatory three-year prison term on an offender
if the offender "had a firearm on or about the offender's person or under the offender's
control while committing the offense and displayed the firearm, brandished the firearm,
indicated that the offender possessed the firearm, or used it to facilitate the offense."
R.C. 2941.142 imposes a mandatory prison term of either one, two or three years on an
offender who commits a felony "that is an offense of violence while participating in a
criminal gang."
      {¶ 30} Regarding the gang specification, defendant admitted to being a member
of the Trevitt Crips gang, and stated that he had been in a gang for years. (See Tr. 433-
38.) Detective Robert Vass testified that defendant was a documented member of the
Trevitt and Atcheson Crips, and recounted several incidents of gang-related crime that
defendant was involved in. (See Tr. 318-21). The state also submitted pictures taken
from social media websites that depicted defendant with documented members of the
Trevitt and Atcheson Crips, displaying gang signs, and holding firearms. Accordingly,
there was sufficient evidence in the record to establish that defendant committed these
offenses while participating in a criminal gang.
      {¶ 31} Regarding the aggravated robbery convictions, Page testified that she
heard Twice on the phone, immediately before the Gault Street incident and in
defendant's presence, saying that they were going to rob someone of their money. Page
stated that after she knocked on the door to 1810 Gault Street, defendant and Twice,
both armed with firearms, entered the house and began shooting. This evidence was
sufficient to support defendant's aggravated robbery conviction and the firearm
specification related to the Gault Street incident. Carmichael and Cooksey both testified
that, after defendant shot West, he flipped him over, and took money out of West's
pockets. This evidence was sufficient to support defendant's aggravated robbery
conviction and the firearm specification related to the Atcheson Street incident.
             2. Aggravated Burglary
      {¶ 32} Defendant was found guilty of one count of aggravated burglary, with both
firearm and gang specifications. R.C. 2911.01 defines the crime of aggravated burglary,
and provides, in relevant part, that "[n]o person, by force, * * * shall trespass in an
occupied structure * * *, when another person * * * is present, with purpose to commit
Nos. 14AP-907 & 14AP-908                                                                 10


in the structure * * * any criminal offense, if * * * [t]he offender has a deadly weapon
* * * on or about the offender's person." R.C. 2911.11(A)(2). Page testified that, after she
was unable to gain entry to the Gault Street residence, Twice and defendant entered the
home by pushing the door open, and that both men then began shooting once inside the
residence. This evidence was sufficient to support the aggravated burglary charge and
the specifications.
              3. Aggravated Murder & Murder
       {¶ 33} Defendant was found guilty of three counts of aggravated murder and
three counts of murder, all with firearm and gang specifications. R.C. 2903.01 defines
aggravated murder, and provides, in relevant part, that "[n]o person shall purposely
cause the death of another * * * while committing or attempting to commit, or while
fleeing immediately after committing or attempting to commit, * * * aggravated robbery,
[or] * * * aggravated burglary." R.C. 2903.01(B). R.C. 2903.02 defines murder, and
provides that "[n]o person shall purposely cause the death of another." R.C. 2903.02(A).
       {¶ 34} Page's testimony established that, during the commission of the
aggravated robbery and burglary of the Gault Street residence, defendant and Twice
entered the residence and began shooting. Leonard and Cooper both died as a result of
the gunshot wounds they sustained during that incident. Carmichael testified that she
watched defendant pull out a gun and shoot West twice, as he stood approximately five
or six feet away from West. Defendant then stole West's money and fled the scene. West
died from the gunshot wound to his chest. Accordingly, there was sufficient evidence to
support defendant's aggravated murder and murder convictions, and the specifications
attached to those charges.
              4. Felonious Assault
       {¶ 35} Defendant was found guilty of felonious assault, with both firearm and
gang specifications. R.C. 2903.11 defines the crime of felonious assault, and provides
that "[n]o person shall knowingly * * * [c]ause or attempt to cause physical harm to
another * * * by means of a deadly weapon." R.C. 2903.11(A)(2). Page testified that
defendant entered the Gault Street residence with a firearm and began shooting.
McGrapth testified that she was in the apartment on October 30, 2012 when the door
"flew open, and a gun came through the door," and many shots were fired. (Tr. 72.)
Nos. 14AP-907 & 14AP-908                                                                   11


McGrapth was able to crawl into the kitchen in order to avoid being shot. Defendant's
act of firing the gun inside of the occupied Gault Street residence was sufficient to
support the felonious assault conviction and the specifications. See State v. Turner, 10th
Dist. No. 97AP-709 (Dec. 30, 1997), quoting State v. Brown, 8th Dist. No. 68761
(Feb. 29, 1996) (noting that " '[t]he act of pointing a firearm and firing it in the direction
of another human being is an act with death as a natural and probable consequence' ");
State v. Green, 58 Ohio St. 3d 239, 241 (1991) (holding that the "act of pointing a deadly
weapon at another coupled with a threat, which indicates an intention to use such
weapon is sufficient evidence to convict a defendant of the offense of 'felonious assault'
as defined by R.C. 2903.11(A)(2)").
              5. Tampering With Evidence
       {¶ 36} Defendant was also found guilty of tampering with evidence. R.C. 2921.12
defines tampering with evidence, and provides, in relevant part, that "[n]o person,
knowing that an official proceeding or investigation is in progress, or is about to be or
likely to be instituted, shall * * * [a]lter, destroy, conceal, or remove any record,
document, or thing, with purpose to impair its value or availability as evidence in such
proceeding or investigation." R.C. 2921.12(A)(1). The cable repairmen, Demetrius
Crockett, testified that as he was installing cable lines in an alley near Atcheson Street,
he heard "anywhere from two or three gunshots," and then saw an individual dump an
object into a nearby trash can. (Tr. 194-95.) Carmichael testified that she saw defendant
shoot West and then flee the scene. Forensic evidence revealed that the firearm
recovered from the trash can was the firearm which caused West's death. Accordingly,
there was sufficient evidence to support defendant's conviction for tampering with
evidence. See State v. Klein, 3d Dist. No. 14-12-09, 2013-Ohio-2387, ¶ 43 (finding
sufficient evidence to support the tampering with evidence conviction, as defendant had
"discarded the clothes and gun used during the robbery, as well as the pill bottles, into a
gas station dumpster"); State v. Wright, 9th Dist. No. 25280, 2010-Ohio-5106, ¶ 16
(noting that by throwing "the gun into a trash can," defendant had "impair[ed] its
availability in the investigation of Smith's murder").
Nos. 14AP-907 & 14AP-908                                                                 12


       B. Manifest Weight
       {¶ 37} Sufficiency of the evidence and manifest weight of the evidence are distinct
concepts; they are "quantitatively and qualitatively different." Thompkins at 386. When
presented with a manifest weight argument, we engage in a limited weighing of evidence
to determine whether sufficient competent, credible evidence permits reasonable minds
to find guilt beyond a reasonable doubt. Conley, supra. Thompkins at 387 (noting that
"[w]hen a court of appeals reverses a judgment of a trial court on the basis that the
verdict is against the weight of the evidence, the appellate court sits as a 'thirteenth
juror' and disagrees with the factfinder's resolution of the conflicting testimony"). In the
manifest weight analysis the appellate court considers the credibility of the witnesses
and determines whether the jury "clearly lost its way and created such a manifest
miscarriage of justice that the conviction must be reversed and a new trial ordered." Id.,
quoting State v. Martin, 20 Ohio App. 3d 172, 175 (1983). Determinations of credibility
and weight of the testimony remain within the province of the trier of fact. State v.
DeHass, 10 Ohio St. 2d 230 (1967), paragraph one of the syllabus. The jury may take
note of any inconsistencies and resolve them accordingly, "believ[ing] all, part or none
of a witness's testimony." State v. Raver, 10th Dist. No. 02AP-604, 2003-Ohio-958, at ¶
21, citing State v. Antill, 176 Ohio St. 61, 67 (1964).
       {¶ 38} Defendant asserts that his convictions are against the manifest weight of
the evidence because there was no physical evidence tying him to the crimes, "none of
the witnesses to the shooting at Gault can place Defendant at the scene during the time
of shooting or identify him as the shooter," and observes that the "only witnesses to
identify Defendant at the Atcheson shooting had a motive to accuse him based on
previous events." (Appellant's Brief, 19.) Defendant notes that the state's witnesses were
"known drug abusers and offenders; one with an explicit agreement motivating her
testimony." (Appellant's Brief, 20.)
       {¶ 39} The lack of physical evidence, such as fingerprints or DNA evidence,
linking defendant to the crimes is immaterial. See State v. Jackson, 10th Dist. No.
99AP-138 (Feb. 22, 2000). Eyewitnesses provided direct testimonial evidence
identifying defendant as the culprit of the various charges. "[C]ircumstantial evidence
and direct evidence inherently possess the same probative value[.]" Jenks at paragraph
Nos. 14AP-907 & 14AP-908                                                                 13


one of the syllabus. Thus, " 'proof of guilt may be made by circumstantial evidence as
well as by real evidence and direct or testimonial evidence, or any combination of these
three classes of evidence.' " Jackson, quoting State v. Griffin, 13 Ohio App. 3d 376, 377
(1st Dist.1979). Indeed, " '[e]yewitness identification testimony is sufficient to support a
conviction.' " State v. Coleman, 10th Dist. No. 99AP-1387 (Nov. 21, 2000), quoting State
v. Artis, 10th Dist. No. 93APA11-1547 (May 17, 1994).
       {¶ 40} Page stated that defendant, armed with a gun, entered the Gault Street
residence and began shooting. Leonard and Cooper both sustained gunshot wounds as a
result of that incident. Accordingly, the jury reasonably inferred from this evidence that
defendant shot the gun he was carrying when he went into the Gault Street residence.
       {¶ 41} Although, under a manifest weight of the evidence analysis, we are able to
consider the credibility of the witnesses, "in conducting our review, we are guided by the
presumption that the jury, * * * is best able to view the witnesses and observe their
demeanor, gestures and voice inflections, and use these observations in weighing the
credibility of the proffered testimony." State v. Tatum, 10th Dist. No. 10AP-626, 2011-
Ohio-907, ¶ 5, citing Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St. 3d 77, 80 (1984).
The jury was informed of Page's deal with the state and of her criminal history. The jury
was also informed of McGrapth's criminal history, that Carmichael was previously
injured in a drive-by shooting which defendant was the intended target of, and of
Carmichael's criminal history. The jury did not lose its way simply by believing the
state's witnesses. See State v. Brinkley, 105 Ohio St. 3d 231, 2005-Ohio-1507, ¶ 111.
       {¶ 42} Finally, while defendant notes that he testified that he did not commit the
offenses at issue, the jury was under no obligation to accept his testimony as truthful.
State v. Carter, 72 Ohio St. 3d 545, 554 (1995).
       {¶ 43} Engaging in the limited weighing of the evidence which we are permitted,
we cannot say the jury clearly lost its way when it found defendant guilty of the various
charges and specifications.
       {¶ 44} Based on the foregoing, defendant's second assignment of error is
overruled.
Nos. 14AP-907 & 14AP-908                                                        14


V. DISPOSITION
      {¶ 45} Having overruled defendant's first and second assignments of error, we
affirm the judgment of the Franklin County Court of Common Pleas.
                                                                Judgment affirmed.

                          TYACK and KLATT, JJ., concur.
                             _________________